Order entered March 31, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01162-CR

                          STACY DAVIDSON, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 380th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 380-80297-2019

                                       ORDER

      Before the Court is the State’s March 30, 2020 motion for extension of time

to file its brief. We GRANT the motion and ORDER the State’s brief received

that same day filed as of the date of this order.


                                               /s/   BILL PEDERSEN, III
                                                     JUSTICE